DETAILED ACTION
Status of Claims
0.	This is a Final office action in response to communication received on March 15, 2022. Claims 3, 10, and 17 are canceled. Claim 23 is amended. Claims 1-2, 4-9, 11-16, and 18-23 are pending and examined herein.
Double Patenting - Reason(s) for Withdrawal
1.	The nonstatutory double patenting rejection in view of U.S. Patents Nos. 10,482,506 and 10,650,412 is withdrawn based on the field and approved terminal disclaimer of record 02/25/2022.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 		nonobviousness.
	Claims 1-2, 4-9, 11-16, 18-21, and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ramachandran et al. (Patent. No.: US 9,049,076) referred to hereinafter as Ramachandran, in view of Manolarakis et al. (Pub. No.: US 2014/0120864) referred to hereinafter as Manolarakis.
	As per claims 1, 8, and 15, as per claim 1 Ramachandran discloses a computer-implemented method, comprising (see col 20 lines 13-28); as per claim 8 a system, comprising: one or more data processors (see col 21 lines 33-48); and a non-transitory computer-readable storage medium containing instructions which, when executed on the one or more data processors, cause the one or more data processors to perform operations including (see col 19 line 48 - col 20 line 8); as per claim 15 a computer-program product tangibly embodied in a non-transitory machine-readable storage medium, including instructions configured to cause a data processing apparatus to perform operations including (see col 19 line 48 - col 20 line 8); and per the claim limitations of claims 1, 8, and 15:
(a) Ramachandran discloses identifying a client device configured to execute a web browser and a mobile application, the client device being characterized by one or more client device attributes commonly retrievable by each of the web browser and the mobile application (see col 3 lines 26-45 note "According to various implementations, a content selection service may use a device identifier to represent and identify a user's device. A device identifier may be, but is not limited to, a cookie set via a web browser application on the client device, a hardware-based identifier for the client device, a universally unique identifier (UUID) for an application installed on the client device, or a telephone number for the client device. For example, a device's UDID may be a text string hexadecimal value that combines hardware-based identifiers of the device for purposes of uniquely identifying  the device to application developers and other interested parties ( e.g., a UDID may be based on the device's serial number, MAC address, etc.). A device identifier may also be anonymized, such that personally-identifiable information about the user is not accessible from the device identifier. For example, a UDID may be a one-way hashed value usable only"), and the one or more client device attributes of the client device including a unique device identifier (see col 3 lines 26-45 note "According to various implementations, a content selection service may use a device identifier to represent and identify a user's device. A device identifier may be, but is not limited to, a cookie set via a web browser application on the client device, a hardware-based identifier for the client device For example, a device's UDID may be a text string hexadecimal value that combines hardware-based identifiers of the device for purposes of uniquely identifying the device to application developers and other interested parties ( e.g., a UDID may be based on the device's serial number, MAC address, etc.).);
(b) Ramachandran discloses generating a statistical identifier to represent the client device, the statistical identifier being generated using the one or more client device attributes commonly retrievable by each of the web browser and the mobile application (see col 3 lines 26-45 note "For example, a device's UDID may be a text string hexadecimal value that combines hardware-based identifiers of the device for purposes of uniquely identifying  the device to application developers and other interested parties (e.g., a UDID may be based on the device's serial number, MAC address, etc.). A device identifier may also be anonymized, such that personally-identifiable information about the user is not accessible from the device identifier. For example, a UDID may be a one-way hashed value usable only"; col. 8 lines 21-61 note "the device identifiers may be for the same 35 client device. For example, a cookie set on client 102 may be associated with a UDID for a game application on client 102."; col 15 lines 7-43);
(c) Ramachandran discloses receiving, from the client device, a first communication requesting first content data, the first communication originating from the mobile application executing on the client device (see col 3 line 64 - col 4 line 11; col 5 lines 6-15 note "Client 102 may execute a web browser or other application (e.g., a video game, a messenger program, a media player, a social networking application, a navigation program, etc.) to retrieve content from other devices over network 106."; col 7 lines 31-64 note "For example, the application may be configured to generate and/or provide a UDID or other device identifier to content selection service 104. Such a device identifier may be provided by client 102 to content selection service 104 as part of a content selection request. For example, a game on client 102 may request an advertisement from content selection service 104 to be presented within the game ... In another example, a non-browser application on client 102 may provide history data to content selection service 104 when a particular type of event occurs in the application ( e.g., the player reaches a new level of a game, a song or video clip finishes playing, etc. ... Based in part on the analyzed history data, content selection service 104 may select third-party content to be provided in conjunction with first-party content ( e.g., as part of a displayed webpage, as a pop-up, within a video game, within another type of application, etc.)."; col 15 lines 7-43);
(d) Ramachandran discloses tracking mobile application activity performed by the client device executing the mobile application, the mobile application activity being tracked using the unique device identifier associated with the client device, and the tracking comprising storing mobile application activity data including the statistical identifier and one or more first activity categories [...] (see col 3 lines 26-45 note "use a device identifier to represent and identify a user's device. A device identifier may be, but is not limited to, a cookie set via a web browser application on the client device, a hardware-based identifier for the client device, a universally unique identifier (UUID) for an application installed on the client device, or a telephone number for the client device. For example, a device's UDID may be a text string hexadecimal value that combines hardware-based identifiers of the device for purposes of uniquely identifying the device to application developers and other interested parties (e.g., a UDID may be based on the device's serial number, MAC address, etc.)"; col 7 lines 31-64 note "For example, the application may be configured to generate and/or provide a UDID or other device identifier to content selection service 104. Such a device identifier may be provided by client 102 to content selection service 104 as part of a content selection request. For example, a game on client 102 may request an advertisement from content selection service 104 to be presented within the game ... In another example, a non-browser application on client 102 may provide history data to content selection service 104 when a particular type of event occurs in the application ( e.g., the player reaches a new level of a game, a song or video clip finishes playing, etc. ... Based in part on the analyzed history data, content selection service 104 may select third-party content to be provided in conjunction with first-party content ( e.g., as part of a displayed webpage, as a pop-up, within a video game, within another type of application, etc.)."; col 7 line 50 - col 8 line 20; col 15 lines 7-43);
(e) Ramachandran discloses receiving, from the client device, a second communication requesting second content data, the second communication originating from the web browser executing on the client device, the second communication including a client caching identifier stored at a cache of the client device [...] (see col 3 lines 26-45 note "use a device identifier to represent and identify a user's device. A device identifier may be, but is not limited to, a cookie set via a web browser application on the client device, a hardware-based identifier for the client device, a universally unique identifier (UUID) for an application installed on the client device, or a telephone number for the client device. For example, a device's UDID may be a text string hexadecimal value that combines hardware-based identifiers of the device for purposes of uniquely identifying  the device to application developers and other interested parties (e.g., a UDID may be based on the device's serial number, MAC address, etc.)"; col 7 lines 31-64 note "History data may be any data associated with a device identifier that is indicative of actions or events at client 102 ( e.g., visiting a webpage, interacting with presented content, conducting a search, making a purchase, downloading content, etc.). For example, a cookie may be sent from client 102 to content selection service 104 when the user of client 102 visits a particular webpage devoted to a topic."; col 13 lines 44-46; col 15 lines 1-43 note "web browser may use cookies or other device identifiers to generate history data to select content of relevance to the user of the device ... Exemplary device identifiers may include, but are not limited to, cookies, telephone number, hardware serials, UDIDs or other software-generated identifiers, network addresses ( e.g., IP addresses, etc.), and combinations thereof.");
(f) Ramachandran discloses tracking web activity performed by the client device executing the web browser, the web activity being tracked using a combination of the client caching identifier included in the second communication and the statistical identifier associated with the client device, the tracking comprising storing web browser activity data including the statistical identifier and one or more second activity categories [...] (see col 3 lines 46-56 note "webpages and other content received by a device identifier may be analyzed by a content selection service to determine potential interests of the corresponding user. For example, the content selection service may receive history data for a device identifier that indicates that ten webpages devoted to golf were visited by the device identifier. In such a case, the content selection service may associate the device identifier with a golf-related interest category (e.g., by generating a database table entry that links the device identifier to the interest category)."; col 7 lines 31-64 ; col 12 line 59 - col 13 line 18 note "may analyze history data associated with device identifier 310 to identify one or more interest categories and to generate an interest category profile for the device identifier and/or any other device identifiers linked to it ... selection service 104 may use any identified categories to then generate an interest category profile that includes one or more identified interest categories. Such a profile may then be used by content selection service 104 to select content for client 102 based in part on the one or more interest or product categories in the profile."; col 15 lines 1-43 note "web browser may use cookies or other device identifiers to generate history data to select content of relevance to the user of the device ... Exemplary device identifiers may include, but are not limited to, cookies, telephone number, hardware serials, UDIDs or other software-generated identifiers, network addresses ( e.g., IP addresses, etc.), and combinations thereof."; col 16 lines 54-65; Fig. 1 note "120"; col 6 lines 35-42 note "memory 120 may represent the collective memories of the devices");
(g) Ramachandran discloses determining a link between the mobile application activity performed by the client device and the web activity performed by the client device, the link being determined matching the statistical identifier associated with the first communication and the statistical identifier associated with the second communication, wherein the statistical identifier is used as a bridge between the mobile application activity performed by the client device and the web activity performed by the client device (see col 8 lines 21-61 note "the device identifiers may be for the same 35 client device. For example, a cookie set on client 102 may be associated with a UDID for a game application on client 102." ; col 15 lines 7-43); and
	Regarding recitation of (d*) and (f*) as set forth below, Ramachandran suggests see Fig. 1 note "120"; col 6 lines 35-42 note "memory 120 may represent the collective memories of the devices" nevertheless in view of compact prosecution the Examiner relies on Manolarakis to teach user's mobile application activity and web browser activity stored in different data stores.
	(d*) Ramachandran expressly does not teach [...] in a first data store associated with the mobile application. 
	(d*) Manolarakis teaches [...] in a first data store associated with the mobile application (see Figs. 2-1, 3-1, 3-2, and their associated disclosure; [0011]; [0013]; [0007]; [0010]; [0039]-[0040]; [0060]; [0071]).
	Therefore it would be obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the invention to modify the disclosure of Ramachandran in view of Manolarakis to organize user's data from different channels in user-channel profile or data store. Motivation to modify would be to organize tracked user data as generated on each channel, such as web browser or mobile application, and stored as user profiles, see at least Manolarakis [0039]-[0040] and [0060].
	(e*) Ramachandran suggests caching cookies associated with plurality of client devices such that even if cookie from a device is deleted other linked or associated cookies from other user devices can be used, see col 4 lines 34-43 and col 15 lines 1-7.
	However, Ramachandran expressly does not teach (e*) [...] and the client caching identifier being independent of a browser persistent identification mechanism.	Nevertheless, Manolarakis teaches (e*) [...] and the client caching identifier being independent of a browser persistent identification mechanism (see [0009] note "channel specific user identifiers, such as EIDs, are saved in device persistent memory, along with a generated universal ID, such as a VID, that is mapped to each channel's user identifier. Cross channel user correlation can be accomplished by embedding requests for remote programs in content and advertisements consumed by users on their mobile device. External programs are retrieved from remote servers when content is rendered by device resident applications. These programs incorporate software modules and computing devices that capture individual channel user identifiers as the user navigates across media distribution channels."; [0036]; [0052]).
	Therefore it would be obvious to a PHOSITA to modify Ramachandran's caching of cookie associated with one or more device identifiers in view of Manolarakis teachings pertaining to using EIDs. This would be a substitution of one known identifier element with another identifier to achieve predictable result of being able to track user activity and associating each user activity with its respective channel. Further, motivation to modify would be to ensure a non-universal channel specific user identifier which is stored in device persistent memory is utilized for user tracking and profiling, see at least [0009] and [0036]-[0037].
	(f*) Ramachandran expressly does not teach [...] in a second data store associated with the web browser.
	(f*) Manolarakis teaches [...] in a second data store associated with the web browser (see Figs. 2-1, 3-1, 3-2, and their associated disclosure; [0011]; [0013]; [0007]; [0010]; [0039]-[0040]; [0060]; [0071]).
	Therefore it would be obvious to a PHOSITA before the effective filing date of the invention to modify the disclosure of Ramachandran in view of Manolarakis to organize user's data from different channels in user-channel profile or data store. Motivation to modify would be to organize tracked user data as generated on each channel, such as web browser or mobile application, and stored as user profiles, see at least Manolarakis [0039]-[0040] and [0060].
(h) Ramachandran discloses sending, to the client device via the web browser and based on the link between the mobile application activity and the web activity, a content object associated with a particular activity category, the particular activity category being included in the one or more first activity categories stored in the first data store (see Fig. 5 and its associated disclosure; col 8 lines 7-20 and lines 57-61 "For example, content selection service 104 may select a golf-related advertisement for presentation within a game application on client 102, based on the user of client 102 visiting golf-related webpages"; col 9 lines 13-15 note "history data for the one or more device identifiers linked to the inactive identifier may still be used by content selection service 104 to select content for these identifiers"; col 11 lines 1-31; col 15 lines 7-43; col 14 line 31-col 15 line 19; col 16 lines 54-65; ; col 17 line 63 - col 18 line 27 note "Process 500 includes selecting content for the application using the reduced interest category profile (block 514). As a result of the browser cookie being deemed inactive and its corresponding history data being prevented from use in the interest category profile, a topical category identified via the browser cookie may be removed from the interest category profile. However, the profile may still be based on history data associated with the other application's device identifier. For example, assume that the other application is a stand-alone application used to access a streaming video service. Also, assume that the application is used to watch videos related to parasailing. In such a case, the interest category profile used to select third-party content for the application may still include the topic of parasailing. Based on this, the content selection service may select parasailing-related content for presentation in the other application."; also note (d*) for "the first data store" as set forth above) and not included in the one or more second activity categories stored in the second data store (see Fig. 5 and its associated disclosure; col 9 lines 9-12 note "For example, a user's visits to golf-related webpages via client 102 may not be used by content selection service104 to select third-party content for other applications on client 102 or any of the user's other devices. In some implementations, history data for the one or more device identifiers linked to the inactive identifier may still be used by content selection service 104 to select content for these identifiers."; col 14 line 31-col 15 line 19; col 17 line 63 - col 18 line 27 note "Process 500 includes selecting content for the application using the reduced interest category profile (block 514). As a result of the browser cookie being deemed inactive and its corresponding history data being prevented from use in the interest category profile, a topical category identified via the browser cookie may be removed from the interest category profile. However, the profile may still be based on history data associated with the other application's device identifier. For example, assume that the other application is a stand-alone application used to access a streaming video service. Also, assume that the application is used to watch videos related to parasailing. In such a case, the interest category profile used to select third-party content for the application may still include the topic of parasailing. Based on this, the content selection service may select parasailing-related content for presentation in the other application."; also see (f*) "stored in the second data store" as set forth above).
	As per claims 2, 9, and 16, Ramachandran in view of Manolarakis teaches the claim limitations of claims 1, 8, and 15 respectively. Ramachandran teaches [...] wherein the second communication is generated in response to the user selecting a second content object displayed on the webpage using the web browser, and wherein the content object
associated with the particular activity category is a third content object sent in response to the receiving the second communication (see Fig. 4 note "412"; col 4 lines 50-56 note "In another example, content 406 may include an input 412 configured to cause a web browser, such as web browser 200, to visit a website of Acme Sporting Goods."; also see col 6 line 53-col 7 line 17; col 7 lines 31-64; col 8 lines 49-61; col 12 lines 44-60).
	Ramachandran suggests web-browser and mobile-app interactions, see at least col 7 lines 4-33; col 8 lines 49-61, however Ramachandran expressly does not teach wherein the first communication is generated in response to a user selecting a first content object displayed within the mobile application, wherein the first content object selected using the mobile application causes a webpage to be displayed using the web browser, and [...]. 
	Manolarakis teaches wherein the first communication is generated in response to a user selecting a first content object displayed within the mobile application, wherein the first content object selected using the mobile application causes a webpage to  be displayed using the web browser, and [...] (see Fig. 8A and its associated description; [0070]-[0071]; [0119] "FIG. 8A describes a system embodiment and related method steps that allows mobile smart device native applications to invoke a browser display, which when completed returns to the application. A custom URL is passed to an embedded script running in the browser content. The custom URL is passed in the query string of the content URL and is unique to each application on each device. It is captured as that channel user identifier and correlated to the Universal User ID in the HTML 5 local database. User tracking in the context of the Android operating system is shown in the workflow diagram of FIG. 8A. Related cookie and HTML 5 implementation are described in FIG. 8B and related method steps. A user tracking approach for a native iPhone application is shown in FIG. 8C.").	Therefore it would be obvious to a PHOSITA before the effective filing date of the invention to modify Ramachandran's foregoing suggestions in view of Manolarakis teachings pertaining to launching a browser via a mobile application link. Motivation to modify would be to track such interactions and request targeting and optimization information from the data warehouse for any of the other product channels associated with the VID, see at least Manolarakis [0070]-[0071], which can be employed for enhanced marketing activities, see at least Manolarakis [0002] and [0006].
	As per claims 4, 11, and 18, Ramachandran in view of Manolarakis teaches the claim limitations of claims 1, 8, and 15 respectively. Ramachandran teaches further comprising: in response to the first communication originating from the mobile application, selecting and sending to the client device via the mobile application, a fourth content object, the fourth content object selected based on the stored web browser activity data (see col 7 lines 31-64; col 8 lines 49-61 note "select a golf-related advertisement for presentation within a game application on client 102, based on the user of client 102 visiting golf-related webpages").
	As per claims 5, 12, and 19, Ramachandran in view of Manolarakis teaches the claim limitations of claims 1, 8, and 15 respectively. Ramachandran teaches [...] wherein the web profile includes the statistical identifier associated with the client device, wherein the ... and wherein the application profile includes the statistical identifier associated with the client device (see Fig. 1 note "114" "120"; col 3 lines 46-63; col 7 lines 31-64; col 7 lines 31-64; col 8 lines 21-61; col 12 line 61 - col 13 line 18).
	Ramachandran suggests storing users web browser based activity and non web browser based activity and linking such activity to generate interest category profile, see Fig. 1 note "114" "120"; col 3 lines 46-63; col 7 lines 31-64; col 7 lines 31-64; col 8 lines 21-61; col 12 line 61 - col 13 line 18.
	However, Ramachandran expressly does not teach wherein the second data store is a web activity data store and the web browser activity data is stored in a web profile within the web activity data store [...] first data store is a mobile application data store and the mobile application activity data is stored in an application profile within the mobile application data store [...].
	Nevertheless, Manolarakis teaches wherein the second data store is a web activity data store and the web browser activity data is stored in a web profile within the web activity data store [...] first data store is a mobile application data store and the mobile application activity data is stored in an application profile within the mobile application data store [...] (see Figs. 2-1, 3-1, 3-2, and their associated disclosure; [0011]; [0013]; [0007]; [0010]; [0039]-[0040]; [0060]; [0071]).
	Therefore, it would be obvious to PHOSITA before the effective filing date of the invention to modify the disclosure of Ramachandran in view of Manolarakis to organize user's data from different channels in user-channel profile or data store. Motivation to modify would be to organize tracked user data as generated on each channel, such as web browser or mobile application, and sored as user profiles, see at least Manolarakis [0039]-[0040] and [0060].
	As per claims 6, 13, and 20, Ramachandran in view of Manolarakis teaches the claim limitations of claims 1, 8, and 15 respectively. Ramachandran teaches further comprising: storing the web browser activity data and the mobile application activity data being stored in a single record of a profile enrichment data store in association with the statistical identifier (see Fig. 1 note "114" "120", Fig. 5, and their associated disclosure; col 7 lines 31-64; col 8 lines 21-61; col 15 lines 44-65; col 18 lines 1-3).
	As per claims 7 and 14, Ramachandran in view of Manolarakis teaches the claim limitations of claims 1 and 8 respectively. Ramachandran teaches wherein the client caching identifier is a randomly-generated number, a next number in a sequence of numbers, or a number that is based on a timestamp associated with the first or second communication (see col 3 lines 33-45; col 6 lines 43-52; col 15 lines 7-43 note "Exemplary device identifiers may include, but are not limited to, cookies, telephone number, hardware serials, UDIDs or other software-generated identifiers, network addresses ( e.g., IP addresses, etc.), and combinations thereof.").
	As per claim 21, Ramachandran in view of Manolarakis teaches the claim limitations of claim 1. Ramachandran teaches wherein the combination of the client caching identifier included in the second communication and the statistical identifier associated with the client device comprises a hash value generated from the combination of the client caching identifier and the statistical identifier (see col 3 lines 33-45; col 3 line 64 - col 4 line 11).
	As per claim 23, Ramachandran in view of Manolarakis teaches the claim limitations of claim 6. Ramachandran teaches wherein the web browser activity data [...], wherein storing the web browser activity data and the mobile application activity data in the single record of the profile enrichment data store comprises generating one or more combined activity categories [...], the generating using the one or more first activity categories, the one or more second activity categories, [...] (see Fig. 1 note "114" "120", Fig. 5, and their associated disclosure; col 7 lines 31-64; col 8 lines 21-61; col 15 lines 44-65; col 18 lines 1-3).
	Ramachandran suggests interest category profile and automatically ascertaining reduced interest category, see col 1 lines 33-45 and col 16 line 66 - col 18 line 27, however Ramachandran expressly does not teach [...] not including the one or more opt-out categories [...] and the one or more opt-out indicators.
	Nevertheless, Manolarakis teaches [...] not including the one or more opt-out categories [...] and the one or more opt-out indicators (see Fig. 8F; 8G and their associated disclosure; [0016]; [0054]; [0121]).
	Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Ramachandran's foregoing suggestion as pertaining to inactive categories in view of Manolarakis's teachings pertaining to explicit user opt-in and opt-out. Motivation to modify would be to allow a user to register for each channel explicit tracking opt-in and opt-out such that the activities of the user across multiple channels can be associated with universal ID based on user opt-in permission and excluded based on user opt-out, see at least [0054]  and [0121].
3.	Claim 22 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ramachandran in view of Manolarakis in view of Shah et al. (Pub. No.: US 2008/0255944) referred to hereinafter as Shah.
	As per claim 22, Ramachandran in view of Manolarakis teaches the claim limitations of claim 1. Ramachandran teaches in view of further comprising generating, based on the combination of the client caching identifier included in the second communication and the statistical identifier associated with the client device, a profile identifier (see col 3 lines 26-45).
	Ramachandran suggests, see col 3 lines 33-45, and Manolarakis suggests, see [0039] and [0085], however Ramachandran in view of Manolarakis expressly does not teach further corresponding to an identifier length, wherein the profile identifier is generated such that the identifier length is less than or equal to a threshold length of anonymity.
	Shah teaches  [...] corresponding to an identifier length, wherein the profile identifier is generated such that the identifier length is less than or equal to a threshold length of anonymity (see Fig. 10 and its associated disclosure; [0039] note "generates a unique request ID (RID) based on certain information associated with the client 202 and the user"; [0067] note "The CMP process 914 of FIG. 9 utilizes a durable ID, also referred to as an RID (Request ID) to tag the traffic from client devices 902. FIG. 10 illustrates the format of a durable ID under an embodiment. As shown in FIG. 10, the durable ID comprises a number of fields, each with a fixed length. The platform ID field specifies the ID of the CMP platform, the partner ID field specifies the carrier that manages the carrier network 904, the location ID specifies the location of the client device in any acceptable format (lat/long, address, etc.), and the hash length specifies the length of the hash for the MAC address. The hashed MAC address has a length that is determined by the hash method, and will typically be 8 to 12 bytes in length, thus resulting in a durable ID that is 27 to 32 bytes in length. It should be noted, however, FIG. 10 provides only example field lengths, and actual field lengths may vary depending upon implementation details. The timestamp field specifies the time of the traffic transmission from the client computer, and a reserved field allows for extensibility. Other fields may be included, such as those that provide data related to user demographics or profiles. In one embodiment, the durable ID is placed in the TCP/HTTP header, as described in the previous sections of this description. As stated above, the field names and lengths shown in FIG. 10 are intended to be for example, and many other configurations are possible, including delimiters (e.g. # or ? symbols) between each field."; [0068]).
	Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Ramachandran in view Manolarakis foregoing suggestion in view of Shas' teachings pertaining to generating a particular type of identifier. Motivation to modify would be to generate an identifier having a particular length that is able to anonymously provide user information, see at least Shah [0067]-[0068].
Response to Applicant's Arguments/Remarks
4.	Regarding "Double Patenting Rejections" in view of U.S. Patents Nos. 10,482,506 and 10,650,412 is withdrawn based on the filed and approved terminal disclaimer of record 02/25/2022.
	Regarding "Claim Rejections - 35 U.S. C § 112(a)" as applied against claims 1, 2, 4-9, 11-16, and 18-23, it is withdrawn in view of the Applicant pointing to at least one implementation other than "opt-out", note "Moreover, Applicant's Specification provides that "one or more profiles may fail to include an associated category, such as, for example, if a user associated with a profile chooses to clean-up tagging via registry (e.g., the user requests the categories be reset or deleted from the profile), before the user qualifies for a category ( e.g., before enough information is available to determine a category), after the user opts out of tracking." See Specification, page 8, lines 14-26" - which is persuasive.
	Regarding "Claim Rejections - 35 U.S. C § 112(b)" it is withdrawn in view of filed claim amendments clarifying the indefiniteness or ambiguity issue associated with claim 23 as previously claimed. 
	Regarding "Claim Rejections - 35 U.S. C § 103" the Examiner finds the Applicant's arguments unpersuasive. The Applicant has presented arguments against prior art on pages 16-18 of 18 in the response filed 3/15/2022.
	As apparent from the Applicant's argument, (i) the Applicant has presented very limited general discussion of Ramachandran in view of Ramachandran col 3 line 28 - col 4 line 3 and  col 17 lines 16-21 only (note response filed 3/15/2022 pages 16-17 of 18), (ii) then generally alleges that Ramachandran fails to teach claim limitations that pertain to storing activities from different domain in different data stores and sending content in web domain based on activity present in application domain and not in web domain i.e. cross-domain targeting (note response filed 3/15/2022 pages 16-17 of 18), (iii) then the Applicant very briefly discusses Manolarakis Abstract and para. [0035] only (note response filed 3/15/2022 pages 17 of 18), and (iv) generally alleges that Manolarakis fails to teach claim limitations that pertain to storing activities from different domain in different data stores and sending content in web domain based on activity present in application domain and not in web domain i.e. cross-domain targeting (note response filed 3/15/2022 pages 17 of 18). Thus, the Applicant has presented very limited teachings of both references individually and fails to consider the references in combination and as relied upon, however note one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Applicant is also reminded that claims must be given their broadest reasonable interpretation in light of the as-filed and combination of references and their collective teachings are considered from a PHOSITA's perspective. 
	The rejection of the argued claim limitations in its entirety is as follows:
"(d) Ramachandran discloses tracking mobile application activity performed by the client device executing the mobile application, the mobile application activity being tracked using the unique device identifier associated with the client device, and the tracking comprising storing mobile application activity data including the statistical identifier and one or more first activity categories [...] (see col 3 lines 26-45 note "use a device identifier to represent and identify a user's device. A device identifier may be, but is not limited to, a cookie set via a web browser application on the client device, a hardware-based identifier for the client device, a universally unique identifier (UUID) for an application installed on the client device, or a telephone number for the client device. For example, a device's UDID may be a text string hexadecimal value that combines hardware-based identifiers of the device for purposes of uniquely identifying the device to application developers and other interested parties (e.g., a UDID may be based on the device's serial number, MAC address, etc.)"; col 7 lines 31-64 note "For example, the application may be configured to generate and/or provide a UDID or other device identifier to content selection service 104. Such a device identifier may be provided by client 102 to content selection service 104 as part of a content selection request. For example, a game on client 102 may request an advertisement from content selection service 104 to be presented within the game ... In another example, a non-browser application on client 102 may provide history data to content selection service 104 when a particular type of event occurs in the application ( e.g., the player reaches a new level of a game, a song or video clip finishes playing, etc. ... Based in part on the analyzed history data, content selection service 104 may select third-party content to be provided in conjunction with first-party content ( e.g., as part of a displayed webpage, as a pop-up, within a video game, within another type of application, etc.)."; col 7 line 50 - col 8 line 20; col 15 lines 7-43);
(g) Ramachandran discloses determining a link between the mobile application activity performed by the client device and the web activity performed by the client device, the link being determined matching the statistical identifier associated with the first communication and the statistical identifier associated with the second communication, wherein the statistical identifier is used as a bridge between the mobile application activity performed by the client device and the web activity performed by the client device (see col 8 lines 21-61 note "the device identifiers may be for the same 35 client device. For example, a cookie set on client 102 may be associated with a UDID for a game application on client 102." ; col 15 lines 7-43); and
	Regarding recitation of (d*) and (f*) as set forth below, Ramachandran suggests see Fig. 1 note "120"; col 6 lines 35-42 note "memory 120 may represent the collective memories of the devices" nevertheless in view of compact prosecution the Examiner relies on Manolarakis to teach user's mobile application activity and web browser activity stored in different data stores.
	(d*) Ramachandran expressly does not teach [...] in a first data store associated with the mobile application. 
	(d*) Manolarakis teaches [...] in a first data store associated with the mobile application (see Figs. 2-1, 3-1, 3-2, and their associated disclosure; [0011]; [0013]; [0007]; [0010]; [0039]-[0040]; [0060]; [0071]).
	Therefore it would be obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the invention to modify the disclosure of Ramachandran in view of Manolarakis to organize user's data from different channels in user-channel profile or data store. Motivation to modify would be to organize tracked user data as generated on each channel, such as web browser or mobile application, and stored as user profiles, see at least Manolarakis [0039]-[0040] and [0060].
[...]
	(f*) Ramachandran expressly does not teach [...] in a second data store associated with the web browser.
	(f*) Manolarakis teaches [...] in a second data store associated with the web browser (see Figs. 2-1, 3-1, 3-2, and their associated disclosure; [0011]; [0013]; [0007]; [0010]; [0039]-[0040]; [0060]; [0071]).
	Therefore it would be obvious to a PHOSITA before the effective filing date of the invention to modify the disclosure of Ramachandran in view of Manolarakis to organize user's data from different channels in user-channel profile or data store. Motivation to modify would be to organize tracked user data as generated on each channel, such as web browser or mobile application, and stored as user profiles, see at least Manolarakis [0039]-[0040] and [0060].
(h) Ramachandran discloses sending, to the client device via the web browser and based on the link between the mobile application activity and the web activity, a content object associated with a particular activity category, the particular activity category being included in the one or more first activity categories stored in the first data store (see Fig. 5 and its associated disclosure; col 8 lines 7-20 and lines 57-61 "For example, content selection service 104 may select a golf-related advertisement for presentation within a game application on client 102, based on the user of client 102 visiting golf-related webpages"; col 9 lines 13-15 note "history data for the one or more device identifiers linked to the inactive identifier may still be used by content selection service 104 to select content for these identifiers"; col 11 lines 1-31; col 15 lines 7-43; col 14 line 31-col 15 line 19; col 16 lines 54-65; col 17 line 63 - col 18 line 27 note "Process 500 includes selecting content for the application using the reduced interest category profile (block 514). As a result of the browser cookie being deemed inactive and its corresponding history data being prevented from use in the interest category profile, a topical category identified via the browser cookie may be removed from the interest category profile. However, the profile may still be based on history data associated with the other application's device identifier. For example, assume that the other application is a stand-alone application used to access a streaming video service. Also, assume that the application is used to watch videos related to parasailing. In such a case, the interest category profile used to select third-party content for the application may still include the topic of parasailing. Based on this, the content selection service may select parasailing-related content for presentation in the other application."; also note (d*) for "the first data store" as set forth above) and not included in the one or more second activity categories stored in the second data store (see Fig. 5 and its associated disclosure; col 9 lines 9-12 note "For example, a user's visits to golf-related webpages via client 102 may not be used by content selection service104 to select third-party content for other applications on client 102 or any of the user's other devices. In some implementations, history data for the one or more device identifiers linked to the inactive identifier may still be used by content selection service 104 to select content for these identifiers."; col 14 line 31-col 15 line 19; col 17 line 63 - col 18 line 27 note "Process 500 includes selecting content for the application using the reduced interest category profile (block 514). As a result of the browser cookie being deemed inactive and its corresponding history data being prevented from use in the interest category profile, a topical category identified via the browser cookie may be removed from the interest category profile. However, the profile may still be based on history data associated with the other application's device identifier. For example, assume that the other application is a stand-alone application used to access a streaming video service. Also, assume that the application is used to watch videos related to parasailing. In such a case, the interest category profile used to select third-party content for the application may still include the topic of parasailing. Based on this, the content selection service may select parasailing-related content for presentation in the other application."; also see (f*) "stored in the second data store" as set forth above).
	Accordingly, the Examiner has clearly relied on Manolarakis to expressly teach the first and second data stores storing mobile app and web-browser based user behavioral data respectively (note "Regarding recitation of (d*) and (f*) as set forth below, Ramachandran suggests see Fig. 1 note "120"; col 6 lines 35-42 note "memory 120 may represent the collective memories of the devices" nevertheless in view of compact prosecution the Examiner relies on Manolarakis to teach user's mobile application activity and web browser activity stored in different data stores"), and combination of Ramachandran and Manolarakis to teach limitation (h), i.e. a content object associated with a particular activity category, the particular activity category being included in the one or more first activity categories stored in the first data store and not included in the one or more second activity categories stored in the second data store (note the rejection of claim 1 limitation (h) as set forth above)."
	Thus, as apparent the Applicant has failed to consider each reference fully (the Applicant has presented little to no discussion of citations as relied upon and also failed to explained why the citations would fail to teach to a PHOSITA the claimed subject matter and simply provided general allegations, however see that Applicant's response per  MPEP 714.02 "Must Be Fully Responsive" and Rule 1.111 "A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section" – nevertheless the Examiner considered the Applicant’s response as “a bona fide attempt to respond and to advance the prosecution and is substantially a complete response to the Office action” in view of compact prosecution), and also failed to consider the combination of Ramachandran in view of Manolarakis fully and reasonably. Accordingly, as demonstrated above based on the entirety of rejection and combination of references as relied upon each and every element as claimed is contemplated by the combination of references and the combination would be obvious to a PHOSITA as set forth in the rejection. Therefore, the Examiner respectfully disagrees with the very limited foregoing arguments and maintains the rejection.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and all the references on PTO-892 Notice of Reference Cited should be duly noted by the Applicant as they can be subsequently used during prosecution, at least note the following:
	0. Patent No.: US 8,352,319 col 4 lines 35-46 note "Upon granting permission to track the user's history (e.g., the user opts-in to allow the user's online activities to be tracked), historical data for the user's sessions and other user data are tracked and associated with the user identifier. At the user's option, only data approved by the user are tracked (e. g., if the account is for a search engine, the user may specify that only search queries and search result selections are tracked). The user can clear all historical data associated with the user account at any time, and can opt-out of such tracking at any time." - the Examiner could have utilized this reference to teach claim 23 in place of Manolarakis.
	i. Pub. No.: US 2009/0240586 see [0058] "The wireless communication facility 104 may link directly to a wireless provider 108 such as a corporation or carrier providing the user's cellular phone service (e.g., Verizon, AT&T, Sprint, etc) or other wireless communication service. The wireless provider 108 may, in turn, have a number of proprietary databases from which it can obtain information that may be relevant to a user, such as to operate appropriately in response to a query entered by a user. For example, the wireless provider 108 may have access to a database containing carrier business rules 130 describing the proper handling of user queries. The wireless provider 108 may have access to a database containing the mobile subscriber characteristics 112 (e.g., age, address, customer history, call volumes, call histories, patterns in call histories, etc.) that, in turn, are linked to the Internet and through which it can access additional servers 134 and data sources 138. The wireless provider 108 may also have access to a “content walled garden” database 132 containing information from the wireless provider's 108 business partners from which the wireless provider 108 derives additional advertising or profit sharing revenues, such as content relating to cell phone offers, content relating to other services provided by the wireless provider, premium content that is paid for by the user, or content suitable for a mobile communication facility (such as a ringtone). The wireless provider 108 may also link the user query with sponsor information residing in a sponsor database 128 or with another data facility 124."; [0059] "The wireless search platform 100 may include mobile search host facilities 114. The mobile search host facilities 114 may include one or more facilities for disambiguation 140, searching 142, algorithms/filters 144, results 148, parental controls 150, privacy 152, transactional security 154, carrier business rules 158, voice recognition 160, sponsorship 162, and/or implicit query 164, either alone or in combination. A search may be initiated on a phone idle screen (which may be coupled with one or more implicit queries), a Wireless Access Protocol (“WAP”) site, a mobile storefront, or from a highlighted selection of text (e.g., from a website, email, SMS, or other format), or the search may be triggered by other website or local (e.g., cellular phone or other wireless device) activity. The mobile search host facilities 114 may link to additional databases 168 and data facilities 170. The mobile search host facilities may be accessed through the Internet, through the wireless provider 108, through the wireless communication facility 104, through other mobile communication facilities 104, or directly from the mobile communication facility 102. As indicated with the dashed lines on FIG. 1, the mobile search host facilities 114, either separately or in combination, may reside locally on the mobile communication facility 102, on the wireless communication facility 104, or on the wireless provider 108, or may be accessible externally through a network, or otherwise accessible, to perform the functions described herein.", and 
	ii. Pub. No.: US 2009/0240586 see Abstract note "A system for categorization of a mobile user profile based on a browse and viewing behavior of a user includes (a) using data of a wireless provider to ascertain a plurality of web browser activities as performed on a mobile communication facility of the user; (b) storing the plurality of mobile web browser activities relating to the user; (c) accessing from the wireless provider a viewing history of television content of the user, wherein the wireless provider has provided the television content; (d) analyzing the plurality of mobile web browser activities and the viewing history of television content to determine a relationship thereamongst; (e) creating a category of user profile based at least in part on the analysis; (f) associating the category of user profile with the user; and (g) transmitting content corresponding to the category of user profile to the mobile communication facility for display thereon."
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPEN M PATEL whose telephone number is (571)272-6519.  The examiner can normally be reached on Monday-Friday, 08:30-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIPEN M PATEL/Primary Examiner, Art Unit 3688